     Case 3:21-cv-00269-H-KSC Document 11 Filed 04/12/21 PageID.124 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     INKBED, INC.,                                      Case No.: 21-cv-00269-H-KSC
11
                                       Plaintiff,
12                                                      ORDER GRANTING SECOND
     v.                                                 UNOPPOSED MOTION FOR
13
     VANDUE CORPORATION,                                EXTENSION OF TIME
14
                                     Defendant.         [Doc. No. 10.]
15
16
17         On April 8, 2021, Plaintiff Inkbed, Inc. filed a second unopposed motion for an
18   extension of time for Defendant Vandue Corporation to file a response to Plaintiff’s
19   complaint. (Doc. No. 10.) For good cause shown, the Court grants the motion for
20   extension of time. Defendant Vandue must file any response to Plaintiff’s complaint on or
21   before May 12, 2021.
22         IT IS SO ORDERED.
23   DATED: April 12, 2021
24
                                                    MARILYN L. HUFF, District Judge
25                                                  UNITED STATES DISTRICT COURT
26
27
28

                                                    1
                                                                               21-cv-00269-H-KSC
